1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4                                                ***
5     JOSE MANUEL RODRIGUEZ,                          Case No. 3:19-cv-00314-LRH-WGC
6                                      Petitioner, ORDER
             v.
7
      NEVADA, STATE OF, et al.,
8
                                   Respondents.
9

10          Petitioner Jose Manual Rodriguez’s 28 U.S.C. § 2254 habeas petition is before
11   the court on his response to this court’s order to show cause and file proof to
12   demonstrate that the petition is not subject to dismissal as time-barred.
13          The Antiterrorism and Effective Death Penalty Act (AEDPA) imposes a one-year
14   statute of limitations on the filing of federal habeas corpus petitions. 28 U.S.C. §
15   2244(d). The one-year time limitation can run from the date on which a petitioner’s
16   judgment became final by conclusion of direct review, or the expiration of the time for
17   seeking direct review. 28 U.S.C. § 2244(d)(1)(A). Further, a properly filed petition for
18   state postconviction relief can toll the period of limitations. 28 U.S.C. § 2244(d)(2).
19          In his federal petition, Rodriguez states that the judgment of conviction he seeks
20   to challenge–Case No. 89C091794-3–was entered on May 24, 1990 (ECF No. 1-1, pp.
21   1). It appears that, following a bench warrant and a guilty plea agreement in the same
22   criminal case, a judgment of conviction was entered on August 2, 2002 (see ECF No. 1,
23   exh. E, p. 31 and case no. 3:19-cv-00117-HDM-CBC, ECF No. 3, n.1). Rodriguez did
24   not appeal.
25          In February 2015, Rodriguez filed an appeal from a purported order “revoking
26   parole.” In March 2015, the Nevada Supreme Court dismissed the appeal for lack of
27   jurisdiction over an appeal from such an order. While Rodriguez states in his response
28   to the show-cause order that he in fact had a jury trial, the state-court minutes he

                                                  1
1    includes indicate that he pleaded guilty. In any event, nothing in his response indicates

2    that he took any action for about twelve years after he was convicted.

3           Rodriguez argues that his lack of English skills entitle him to equitable tolling of

4    the one-year limitations period. However, the Nevada Supreme Court docket belies this

5    claim as it reflects that from 2015 to 2018, he pursued multiple pro se proceedings in

6    state district and appellate courts, including two state postconviction petitions and

7    appeals. Moreover, many of the claims in this federal petition challenge the state-court

8    holdings in those two state postconviction proceedings. Claims of error in state
9    postconviction proceedings are not cognizable on federal habeas review, even when
10   such claims are based on the federal constitution. See, e.g., Franzen v. Brinkman, 877
11   F.2d 26 (9th Cir. 1989).
12          Accordingly, because Rodriguez has failed to demonstrate that this petition was

13   timely filed or that he is entitled to equitable tolling of the time limitation, the petition is

14   dismissed with prejudice as untimely.

15          Reasonable jurists would not find the court’s conclusions to be debatable or

16   wrong, and the court will not issue a certificate of appealability.

17

18          IT IS THEREFORE ORDERED that the Clerk shall detach and electronically file

19   the petition (ECF No. 1-1).

20          IT IS FURTHER ORDERED that the petition is DISMISSED with prejudice as

21   untimely.

22          IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

23          IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

24   close this case.

25

26          DATED this 4th day of October, 2019.
27                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
28

                                                     2
